UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/2015 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Stock Index Fund ANNUAL REPORT October 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Financial Futures 34 Statement of Assets and Liabilities 35 Statement of Operations 36 Statement of Changes in Net Assets 37 Financial Highlights 38 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 56 Important Tax Information 57 Board Members Information 58 Officers of the Fund 60 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus International Stock Index Fund, covering the 12-month period from November 1, 2014, through October 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period amid choppy U.S. and global economic growth. U.S. stocks advanced over the final months of 2014 and the spring of 2015, with some broad measures of market performance setting new record highs. Those gains were largely erased over the summer when global economic instability undermined investor sentiment, but a renewed rally in October enabled most broad stock indices to end the reporting period in positive territory. In contrast, international stocks generally lost a degree of value, with developed markets faring far better than emerging markets amid falling commodity prices and depreciating currency values. U.S. bonds generally produced modestly positive total returns, with municipal bonds and longer term U.S. government securities faring better, on average, than corporate-backed bonds. We expect market volatility to persist over the near term until investors see greater clarity regarding short-term U.S. interest rates and global economic conditions. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on credit spreads, currency values, commodity prices, corporate profits, economic trends in the emerging markets, and other developments that could influence investor sentiment. Over the longer term, we remain confident that markets are likely to benefit as investors increasingly recognize that inflation is likely to stay low, economic growth expectations are stabilizing, and monetary policies remain accommodative in most regions of the world. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation November 16, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2014, through October 31, 2015, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2015, Dreyfus International Stock Index Fund produced a total return of -1.46%. 1 This compares with a -0.07% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE ® Index”), during the same period. 2 International equities produced flat to slightly negative returns, on average, amid changing global economic sentiment. The difference in returns between the fund and the MSCI EAFE ® Index is due to temporary price differences arising from the application of fair-value pricing policies during the year 3 , and transaction costs and operating expenses that are not reflected in the MSCI EAFE ® Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the MSCI EAFE ® Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada. To pursue its goal, the fund is generally fully invested in stocks included in the MSCI EAFE ® Index. The fund’s investments are selected to match the benchmark composition along individual name, country, and industry weighting, and other benchmark characteristics. Under these circumstances, the fund maintains approximately the same weighting for each stock as the MSCI EAFE ® Index does. The fund employed futures contracts and currency forward contracts during the reporting period in its efforts to replicate the returns of the MSCI EAFE ® Index. Flat Returns Masked Heightened Volatility International equities encountered heightened volatility during the reporting period in response to shifting economic trends and diverging monetary policies from major central banks. After dropping sharply in the weeks prior to the reporting period, the MSCI EAFE ® Index recovered much of that ground in November 2014. Markets again declined in December and early January 2015 in the midst of plummeting prices of oil, metals, and other commodities. A subsequent recovery through the spring of 2015 was supported by aggressive quantitative easing from central banks in Europe and Japan, while the Federal Reserve Board (the “Fed”) in the United States held short-term interest rates steady at historical lows despite previously ending its quantitative easing program. Consequently, investor sentiment generally turned positive in anticipation of improved economic growth. In late June and early July, however, investor sentiment deteriorated and international stocks declined amid contentious debt relief negotiations between Greece and the European Union. Over the summer, international stocks came under additional pressure after a plunging Chinese stock market sparked renewed concerns about the world’s second largest economy. Those worries were exacerbated when the Chinese central bank devaluated the country’s currency in August, sending the MSCI EAFE ® Index into negative territory. Fortunately, developed international markets rallied over the final two months of the reporting period when the European Central Bank suggested the possibility of further monetary easing and the Fed refrained from implementing short-term interest rate hikes. 3 DISCUSSION OF FUND PERFORMANCE (continued) Finally, returns from unhedged foreign investments for U.S. residents were dampened by an appreciating U.S. dollar against most other currencies. Index Components Produced Divergent Results Although the MSCI EAFE ® Index posted flat results for the reporting period overall, the economic sectors that comprise the index delivered disparate results. The consumer staples sector ranked as the reporting period’s top market sector, as lower packaging and fuel costs helped producers of consumer goods contain costs and enhance their marketing efforts. In addition, depreciating currency values against the U.S. dollar helped boost exports to the United States. Consumer discretionary stocks also fared relatively well, with automobile manufacturers benefiting from a trade agreement that made their products more affordable for U.S. consumers, and lower fuel prices helped spur sales of larger vehicles. The health care sector continued to see rising government spending on medical services for an aging population, including new technologies for diagnostic testing. European drugmakers benefited from the strong U.S. dollar, and a variety of health care equipment and service providers expanded their operations in Asia and the Middle East. In contrast, the energy sector lost considerable value over the reporting period. A glut of supply of crude oil was met with tepid global demand, causing petroleum prices to fall sharply. Offshore drillers were hit especially hard. The materials sector also was hurt by declining commodity prices amid reduced demand from the emerging markets, which hindered earnings for Australian metals-and-mining companies. Finally, the financials sector suffered with weakness among banks in Spain, where high unemployment constrained loan growth, and in Australia, where a stricter regulatory environment and rising competitive pressures weighed on earnings. Replicating the Performance of the MSCI EAFE ® Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that aggressively accommodative monetary policies remain at work in international markets. As always, we intend to continue to monitor the factors considered by the fund’s investment model in light of current market conditions. November 16, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: Lipper Inc. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe, Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. Investors cannot invest directly in any index. 3 Additional information on fair value pricing is included in this report under Notes to Financial Statements. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus International Stock Index Fund and the Morgan Stanley Capital International Europe, Australasia, Far East Index Average Annual Total Returns as of 10/31/15 1 Year 5 Years 10 Years Fund -1.46% 4.30% 3.58% Morgan Stanley Capital International Europe, Australasia, Far East Index -0.07% 4.81% 4.05% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus International Stock Index Fund on 10/31/05 to a $10,000 investment made in the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses. The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from May 1, 2015 to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended October 31, 2015 Expenses paid per $1,000 † $ 2.93 Ending value (after expenses) $ 934.60 COMPARING YOUR FUND’S EXPENSES
